EXAMINER’S COMMENT
Drawings
Replacement drawings were received on January 13, 2022.  These drawings are approved.

Specification
	Applicant’s amendment to the abstract received on January 13, 2022 is approved.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the claims are allowed for the reasons set forth on pages 4 and 5 of the non-final rejection mailed September 14, 2021.
Regarding claim 11, the claim is allowed for the same reasons noted above regarding claim 1, where claim 1 is directed to a combination of a bayonet coupling and a system, while claim 11 is directed to a subcombination of a bayonet coupling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        January 25, 2022